DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 18 July 2017. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Specification
The use of the term “Tecto,” which is a trade name or a mark used in commerce, has been noted in this application—see paras. 16 and 46 of the submitted specification. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Commentary
Claim 1 recites “a plurality [of] rows of vacuum heat exchange tubes.” The term “vacuum heat exchange tubes” is unconventional, likely as a result of translation, but a review of the specification (paras. 42–43) make clear that Applicant is referring to an element more commonly called a “heat pipe.” The Office kindly requests that Applicant amend the claim to replace the term “vacuum heat exchange tubes” with “heat pipes” to make the claim easier to understand, though the Office cannot compel 

Claim Objections
Claims 1–5 are objected to because of the following informalities:
All sections of claim 1 that are separated by semi-colons should be given their own section. Sections may be indented further to clarify that they relate to a major claim element.
Claim 1 should be amended to recite:
“a wind shield” (ln. 9);
“a plurality of rows of vacuum heat exchange tubes” (ln. 18);
“one end[[s]]” (ln. 19); and
“the other end[[s]]” (ln. 20).
Claim 2 should be amended to strike the comma after “wherein” on line 2.
Claims 3–5 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “a controlled atmosphere cold storage” and “an ice temperature warehouse.” Although these terms are mentioned in the specification, the Office finds itself unable to determine what they mean. Just like the “vacuum heat exchange tubes” mentioned above in the Commentary section, the Office discerns that these terms likely correspond to terms common in the art, but in their present form their common term equivalents are undiscoverable. Applicant may better explain what cooling technologies these terms refer to, and if this reasonably possible given the rule against new matter, should amend the specification and claims to provide proper explanation for readers.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name “Tecto” (2nd-to-last line). Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a preservative component and, accordingly, the identification/description is indefinite. Based on searching, the Office finds that it’s well understood that Tecto refers to a preservative based on thiabendazole (also spelt tiabendazole), and though the term is absent from the disclosure, the Office permits Applicant to replace the “Tecto” limitation with “thiabendazole” or “tiabendazole.” To prevent an objection to the specification for lack of antecedent basis for claim terminology, the specification should also be amended to add this term alongside “TECTO®.”
Claim 2 recites, “wherein, at least one differential pressure precooling device is placed in the refrigeration house, a controlled atmosphere cold storage, a precooling house, an ice temperature warehouse or a low-temperature environment of less than 10°C.” The claim is unclear in numerous respects. It seems that the “a controlled atmosphere cold storage, a precooling house,” and “an ice temperature warehouse” are examples of “differential pressure precooling device[s],” but “a low-temperature environment of less than 10°C” does not qualify as a “device,” or even as a structural element in a claim, and the Office recommends that this “low-temperature environment” limitation be struck, though Applicant may choose to move this limitation to a different dependent claim as a functional limitation of the refrigeration house. Under this interpretation, the claim lists “a precooling house” as an option, but the claim is already providing for that at least one “differential pressure precooling device is placed in the refrigeration house,” and it therefore seems that “precooling house” is not further limiting as it is non-descriptive despite it being posed as a more descriptive limitation, and so this limitation likely should be struck. The term “cold storage” might refer to the use of some sort of 
Claims 3–5 are rejected due to dependency upon a rejected claim.

Allowable Subject Matter
Claims 1–5 would be allowable if rewritten or amended to overcome the objections as well as the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 is highly specific. The combination of the venting plate, wind shield, and plurality of rows of vacuum heat exchange tubes (heat pipes) with ends in a refrigeration house is not known or obvious from the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Lionetti (US Pat. 5,671,609), Oldfield (US Pub. 2017/0156355), Burns (US Pat. 4,532,774), Willis (US Pat. 3,792,595), Ohling (US Pat. 4,736,592), Huether (US Pat. 5,816,053), Strobell (US Pat. 1,973,022).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/              Examiner, Art Unit 3761